         Case 2:20-cv-01957-JAD-EJY Document 37 Filed 09/16/21 Page 1 of 3




 1                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 2
     THOMAS X. KOTAB,                                    Case No. 2:20-cv-1957-JAD-EJY
 3
                   Plaintiff,                            STIPULATION TO EXTEND
 4                                                       BRIEFING SCHEDULE
            v.
 5                                                       (FIRST REQUEST)
     Federal Bureau of Land Management, et al.,
 6
 7                 Defendants.
 8
 9
            IT IS THEREFORE ORDERED that the briefing schedule in this matter shall be
10
     extended as follows:
11
            . The Administrative Record shall be submitted to the Court and provided to
12
     Plaintiff's counsel no later than October 31, 2021;
13
14
            2. If Plaintiff objects to the contents of the Administrative Record, Plaintiff shall, as
15
     appropriate, file a motion to supplement the record with additional materials or to redact
16
     specified materials from the record no later than November 30, 2021;
17
18
            3. If such a motion is filed, Defendants shall respond to Plaintiff's motion regarding
19
     the contents of the Administrative Record no later than December 14, 2021;
20
21
            4. If such a motion is filed, Plaintiff shall file a reply memorandum regarding the
22
     contents of the Administrative Record no later than December 21, 2021;
23
24
            5. If no motion concerning the contents of the Administrative Record is filed,
25
     Plaintiff shall file its motion for summary judgment no later than November 12, 2021;
26
                                                     3
         Case 2:20-cv-01957-JAD-EJY Document 37 Filed 09/16/21 Page 2 of 3




 1
 2             6. If no motion concerning the contents of the Administrative Record is filed,
 3   Defendant's cross-motion for summary judgment shall be due January 13, 2022.
 4   Defendant's cross motion shall also serve as Defendant's response to Plaintiff's motion for
 5   summary judgment.
 6
 7             7. If no motion concerning the contents of the Administrative Record is filed,
 8   Plaintiff shall file a response to Defendant's cross-motion for summary judgment, which
 9   shall also serve as a reply in support of Plaintiff's motion for summary judgment, no later
10   than February 14, 2022.
11
12             8. If no motion concerning the contents of the Administrative Record is filed,
13   Defendant shall file a reply in support of its cross-motion for summary judgment no later
14   than March 14, 2022.
15
16             9. If a motion concerning the contents of the Administrative Record is filed, the
17   deadline for Plaintiff's motion for summary judgment shall be 60 days after the Court's
18   disposition of that motion;
19
20             10. If a motion concerning the contents of the Administrative Record is filed,
21   Defendant's cross-motion for summary judgment, which shall also serve as Defendants
22   response to Plaintiff's motion for summary judgment, shall be due 60 days after Plaintiffs
23   filing;
24
25             11. If a motion concerning the contents of the Administrative Record is filed,
26   Plaintiff may file a response to Defendant's cross-motion, which shall also serve as a reply
                                                    4
         Case 2:20-cv-01957-JAD-EJY Document 37 Filed 09/16/21 Page 3 of 3




 1   in support of Plaintiff's motion for summary judgment, 30 days after Defendant's cross-
 2   motion is filed; and,
 3
 4           12. If a motion concerning the contents of the Administrative Record is filed,
 5   Defendant may file a reply in support of its cross-motion for summary judgment 30 days
 6   after Plaintiff files its response.
 7
 8           Dated this 16th day of September, 2021.
 9
10
                                               UNITED STATES MAGISTRATE JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                  5
